      Case 1:17-cv-00259-SPB-RAL Document 131 Filed 09/10/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

_________________________________________
                                                      :
MARINKA PESCHMANN,                                    :
                                                      :       CIVIL ACTION NO.:
       Plantifff,                                     :       1:17-CV-00259-SPB-RAL
                                                      :
       vs.                                            :       Plaintiff’s Objections to Defendants’
                                                      :       Stephen Quayle’s and Douglas
STEPHEN QUAYLE, DOUGLAS                               :       Hagmann’s Objections to
          HAGMANN, DOES 1-20.                         :       Magistrate Judge’s Order
                                                      :       on Defendants’ Motion to
       Defendants                                     :       Strike
                                                      :


 PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ OBJECTIONS TO MAGISTRATE
         JUDGE’S ORDER ON DEFENDANTS’ MOTIONS TO STRIKE


       Plaintiff pro se, Marinka Peschmann (“Plaintiff”), hereby respectfully submits these

Objections to Defendant Stephen Quayle’s and Defendant Douglas Hagmann’s (“Defendants”)

Objections on August 27, 2019 (ECF Dkt. No.126 and 129) to Magistrate Judge Richard

Lanzillo’s order on Defendants’ Motion to Strike on August 13, 2019 (ECF Dkt. No. 123).

       To be brief, and to conserve this Court’s time, it is one thing to seek to strike

Declarations without prejudice. It is wholly another to seek to strike declarations with prejudice.

       Plaintiff originally filed these declarations with her second opposition to Defendants’

motions to dismiss in Febraury 2018 (ECF Dkt. No. 92, 92-1, 92-2). Defendants did not move to

strike them at that time.

       Had Defendants with seasoned Counsel had issues with them or thought they were

premature or prejudicial, they had months to contact the Plaintiff before she was ordered to

amend FAC to discuss, and weeks before filing SAC. They did not.



                                                 1
      Case 1:17-cv-00259-SPB-RAL Document 131 Filed 09/10/19 Page 2 of 3




       Here again, in these Objections, Defendants seek to strike substantiated declarations with

prejudice as opposed to without prejudice concerning Defendant Quayle and Defendant

Hagmann. As such, Plaintiff objects to Defendants’ Objections, re-incorporates her opposition

and case law in its entirety herein (ECF Dkt. 120), and agrees with Judge Magistrate Lanzillo

that Defendants’ motions to strike should be denied.



Dated: September 10, 2019.                             Respectfully submitted,

                                                        /s/Marinka Peschmann________
                                                       Marinka Peschmann, Plaintiff pro se
                                                       PO Box 45094 Port Credit
                                                       Mississauga, Ontario L5G 4S7 Canada
                                                       Email: marinkapm@aol.com,
                                                       Telephone: 646-929-4132




                                                2
      Case 1:17-cv-00259-SPB-RAL Document 131 Filed 09/10/19 Page 3 of 3




                               CERTIFICATE OF SERVICE



       I hereby certify that on September 10, 2019 copies of the foregoing Objections to

Defendant Stephen Quayle’s and Defendant Douglas Hagmann’s Objections to Magistrate Judge

Richard Lanzillo’s order on Defendants Motion to Strike were filed in the Western District of

Pennsylvania and served via ECF to the following counsel parties of record:


Representing Defendant Stephen Quayle

Bruce Steven Rosen
McCusker, Anselmi, Rosen, Carvelli, P.C.
805 Third Avenue, 12th Floor
New York, NY 10022
Telephone: (212) 308-0070
Email: BRosen@marc.law

Representing Defendant Douglas Hagmann

Michael A. Agresti
Marsh Spaeder Baur Spaeder & Schaaf, LLP
300 State Street, Suite 300
Erie, PA 16507
Telephone: 814-456-5301
MAgresti@marshlaw.com

                                                    Respectfully submitted,

                                                      /s/ Marinka Peschmann
                                                    Marinka Peschmann, Plaintiff pro se,
                                                    P.O. Box 45094 Port Credit
                                                    Mississauga, Ontario, L5G 4S7, Canada
                                                    Telephone: 646-929-4132
                                                    Email: marinkapm@aol.com




                                               3
